Thomas, J.
This is a proceeding for the partition of land, lying in Jasper county, between plaintiff and John A. Carter and several other parties, whose names it is not necessary to set out. The plaintiff claimed to be owner of two-fifths of the land, but the court found he was entitled to one-fifth only, and so decreed, and he appeals.
■ The defendant Carter, in his answer, denied plaintiff’s ownership of any interest in the land, and alleged that he was the owner of the two-fifths claimed by plaintiff, but the court found that he was entitled to one of these two-fifths only, and so decreed, and he also appeals. There are only two-fifths of the land in dispute, one-fifth being known as the Bulgin interest, and the other as the Wyne interest.
I. William G-. Bulgin became seized in fee of one-fifth of the land in 1873, and both parties claim this fifth through him. Nathan Bray recovered judgment against Bulgin in the circuit court of Jasper *25county on the seventh day of April, 1871, for $636, upon which an execution issued October 26, 1875, ■directed to the sheriff of said county, and the interest of said Bulgin in said land was by him sold under said execution to said Bray December 6, 1875, in pursuance ■of which sale the sheriff executed a deed in due form. By intermediate conveyances plaintiff acquired Bray’s title to this interest.
The, executors of the last will and testament of Ellwood B. James, deceased, commenced suit against said Bulgin, in 1868, in the circuit court of said county, but the latter being a resident of New Jersey the cause was, on his application, transferred to the circuit court ■of the United States for Missouri, which held its sittings in the city of St. Louis, and on the sixteenth day of September, 1873, the latter court rendered judgment against him for the sum of $7,142.40, on which an execution was issued on the eighteenth day of July, 1876, by virtue of which the United States marshal sold the 13ulgin interest in the land to David S. Thomas, September 14, 1876, in pursuance of which sale a deed was duly executed. By intermediate conveyances the defendant Carter acquired Thomas’ title to this interest.
The lien of the' Bray judgment having expired before any attempt to enforce it was made the only question presented for decision is, whether the judgment rendered by the circuit court of the United States, sitting in St. Louis, in 1873, was a lien on Bulgin’s land lying in Jasper county. The trial court in .this case held that it was, and, therefore, that Carter’s title to the Bulgin interest was superior to that acquired by plaintiff through Bray’s purchase, the latter being subject to such lien, and in this we think it committed no error. The lien of a judgment is purely of statutory origin and creation. In Missouri judgments and *26decrees are liens on the real estate of the person against whom they are rendered, situate in the county for .which the court is held, and this lien continues for three years.
Section 967, United States Statutes [Ed. 1878],, provides that u Judgments and decrees rendered in a. circuit or district court within any state shall cease to' be liens on real estate or chattels real, in the same manner and at like periods as judgments and decrees of the courts of such state cease, by law, to be liens.”
Under this provision it has been uniformly held that the lien of a federal judgment is coextensive with the territorial jurisdiction of the court rendering it.. Black on Judgments, sec. 415, et Seq., and cases cited. The act of congress approved August 1, 1888, materially changes this rule, but that act does not affect the question now before the court. Was Jasper county then, in which this land lies, within the territorial jurisdiction of the circuit court of the United States sitting in St. Louis in 1873? Prior to June 8, 1872, there was but one circuit court of the United States for Missouri, which sat in St. Louis, and its jurisdiction was coextensive with the whole state. By an act of congress approved at that time a circuit court was established for both districts of this state, which act directed the sessions of such court for the eastern district to be held in St. Louis and for the western district in Jefferson City.
Jasper county was within the limits of the western district. . Section 653, Revised Statutes of the United States [Ed. 1878], enacted February 25, 1873, provides that ‘ ‘ the circuit court for the eastern district of Missouri is vested with full and complete jurisdiction to hear, determine and dispose of, according to the usual course of judicial proceedings, all suits, causes * * * which were pending in the circuit court of the United *27States in and for the districts of Missouri at the time the said circuit court for the eastern district of Missouri was created, * * * and also to make all orders and issue all processes which said circuit court of the United States in and for the districts of Missouri might have done, if it had not ceased to exist; and said circuit court * * * is vested with jurisdiction and authority to do all and singular that may, in the due course of judicial proceedings, pertain to any of said suits, causes or unfinished business as fully as the said circuit court in and for the districts of Missouri might have done if said circuit court had not ceased to exist.”
The cause of the executors of James against Bulgin was pending in the circuit court of the United States on the eighth day of June, 1872, and, hence, that court retained jurisdiction to hear, determine and dispose of it according to the usual course of judicial proceedings, and to issue final process to enforce its judgments. We think the lien of the judgment against Bulgin, rendered in 1873, under the provisions of section 653, supra, was coextensive with the territorial jurisdiction of the circuit court of the United States as it existed at the time the cause in which the judgment wa,s rendered was transferred to it. This jurisdiction at that time was coextensive with the .state, and, hence, the judgment was a lien on Bulgin’ s real estate situated anywhere in the limits of the state. The sale under the judgment was made before the expiration of the lien, and it, therefore, operated to defeat Bray’s purchase, and to transfer the Bulgin interest to Thomas.
II. We will now examine the claims of the respective parties to the Wyne interest. Defendant Carter claims this interest through two sheriff’s deeds executed in pursuance of sales made under judgments against Greorge M. Wyne, one deed dated in 1881, the other in 1888; and he averred in his answer that *28the plaintiff’s'title was tainted by fraud as to Wyne’s creditors.
The evidence tended to prove that Ellwood B. James died in 1860, leaving a will by which he devised one-fifth interest in this land to his daughter, Myra J. James, who afterwards married George M. Wyne; that Mrs. Wyne, supposing it would be more convenient for her, united with her husband in a conveyance of this interest to J. H. Haines, without consideration, which was dated May 5,1872, and recorded May 28,1872, and on the last-named day Haines, without consideration, conveyed this same interest to said George M. Wyne, who,was to hold the title for his wife; on the twenty-fourth day of September, 1877, Wyne and wife conveyed this interest to Dorcas Earle, without consideration, and on the same day Dorcas Earle conveyed it to Mrs. Wyne, no consideration being paid, and on March 22, 1878, Wyne and Ms wife, for an expressed consideration •of $3,000, conveyed this interest to Nathan Bray, through whom plaintiff derived title.
The conveyance of this land to Mrs. Wyne being made before the liens of the judgments under which Carter derived title attached, the latter’s title must fail if that conveyance was bona fide. The trial court found it was a bona fide transaction, and we think such finding is well supported by the evidence. The interest originally belonged to Mrs. Wyne, and the evidence shows very clearly that the title to it was placed in her husband simply for convenience, as she supposed, and when it was conveyed to her in September, 1877, she got nothing except what was, in equity and in good conscience, her own.
The judgment of the circuit court in respect of both of these disputed interests being correct, it will be affirmed, and plaintiff and Carter will each be adjudged to pay one-half of the costs of these cross-appeals.
All concur.